UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6242



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ANTOINE JEFFERIES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-97-264, CR-97-290)


Submitted:   July 23, 2003                 Decided:   August 25, 2003


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Antoine Jefferies, Appellant Pro Se. Robert James Conrad,
Jr., United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Antoine Jefferies seeks to appeal the district court’s

order,    dated    February   11,   2003,*   denying    his   motion   for

reconsideration of the district court’s December 31, 2002 order

denying his post-conviction motion to compel the Government to file

a Federal Rule of Criminal Procedure 35(b) motion.

     In criminal cases, the defendant must file his notice of

appeal within ten days of the entry of judgment.         Fed. R. App. P.

4(b)(1)(A).       Jefferies filed a motion to reconsider with the

district court on January 8, 2003.      This motion tolled the running

of the time period to appeal, and thus the ten-day period began to

run from the date of the district court’s disposition of the

motion.   United States v. Christy, 3 F.3d 765, 767 n.1 (4th Cir.

1993); see generally United States v. Ibarra, 502 U.S. 1, 4 n.2

(1991).

     The district court entered an order denying Jefferies’ motion

for reconsideration on February 11, 2003; the ten-day appeal period

thus expired on February 26, 2003.      Jefferies states he mailed his

informal brief to this court on March 6, 2003.          We construe this

informal brief as a notice of appeal from the February 11, 2003

order. See Smith v. Barry, 502 U.S. 244 (1992).        As such, Jefferies

filed his notice of appeal after the ten-day appeal period expired.


     *
       This is the only order that Jefferies attacks in his
informal brief filed in this Court. See 4th Cir. R. 34(b).


                                    2
Jefferies has not alleged excusable neglect for his untimely notice

of   appeal.    We    therefore    dismiss   the    appeal   for   lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions of the parties are adequately presented in the

materials   before   the   Court   and   argument    would   not    aid   the

decisional process.




                                                                   DISMISSED




                                     3